2022 UT App 16



                THE UTAH COURT OF APPEALS

                          PROVO CITY,
                           Appellee,
                               v.
                   MELVIN BILL BISHOP-GARCIA,
                           Appellant.

                             Opinion
                         No. 20190872-CA
                      Filed February 3, 2022

            Fourth District Court, Provo Department
                 The Honorable Donald J. Eyre
                         No. 171404066

           Emily Adams, Freyja Johnson, and Cherise M.
                 Bacalski, Attorneys for Appellant
       J. Brian Jones, Stephen H. Schreiner, and Matthew M.
                  Griffiths, Attorneys for Appellee

JUDGE DIANA HAGEN authored this Opinion, in which JUDGES JILL
        M. POHLMAN and RYAN M. HARRIS concurred.

HAGEN, Judge:

¶1     Our evidentiary rules prohibit “testimony as to a
witness’s truthfulness on a particular occasion.” State v. Boyer,
2020 UT App 23, ¶ 44, 460 P.3d 569 (cleaned up). In this case,
Appellant Melvin Bishop-Garcia argues that he did not receive
constitutionally effective assistance of counsel at trial because his
attorney failed to object to such inadmissible testimony. We
agree, vacate Bishop-Garcia’s convictions for unlawful detention
and sexual battery, and remand for a new trial.
                   Provo City v. Bishop-Garcia


                        BACKGROUND

¶2      The alleged crimes occurred at Bishop-Garcia’s home in
Provo, Utah—a duplex located next door to the restaurant where
his wife worked. The duplex had an external entrance leading to
the basement, where the restaurant’s owner—also Bishop-
Garcia’s landlord—stored ice for the restaurant’s soda machine.
Every morning, restaurant employees would go to the basement
to retrieve ice for the machine.

¶3     The owner’s family friend, Laura, 1 worked at the
restaurant with Bishop-Garcia’s wife. One morning, it was
Laura’s turn to open the restaurant. After unlocking the doors,
she went next door to the duplex, retrieved buckets of ice from
the basement, then crossed the backyard on her way back to the
restaurant. At this point, Bishop-Garcia emerged from the back
door of the house and called to Laura, offering to help.

¶4     As for what happened next, the two provided conflicting
accounts at trial. Laura testified that she declined the offer but
that Bishop-Garcia invited her inside on the pretense that his
wife wanted to speak with her. Thinking that the conversation
would only last a moment, Laura followed Bishop-Garcia
inside—ice buckets in hand—and waited near the back door
while Bishop-Garcia called for his wife (who was not home). As
they waited, Bishop-Garcia moved directly behind Laura and
began “telling [her] that [she] looked pretty, and that [she] had
lost weight.” He then grabbed her breast and buttocks.

¶5     Laura immediately turned to leave and, following a brief
struggle at the door, managed to get outside. Bishop-Garcia
chased after Laura, wrapped his arms around her from behind,
and tried to kiss her on the cheek. Once again, Laura broke free
and fled to the restaurant, where she locked the back door and

1. A pseudonym.




20190872-CA                     2                2022 UT App 16
                   Provo City v. Bishop-Garcia


called the owner. Moments later, Bishop-Garcia entered through
the front door, found Laura, and insisted that she “not . . . call
the police because he was afraid of losing everything.” Laura
testified that Bishop-Garcia remained “very persistent” until the
owner arrived, at which point Bishop-Garcia exited the
restaurant and met the owner outside.

¶6    Bishop-Garcia told a different story. He testified that
Laura had accepted his help and that the two briefly embraced
before going inside to talk “[a]bout anything.” Once inside,
Bishop-Garcia told Laura that his wife was not home, after
which Laura “changed her demeanor” and quickly returned to
the restaurant. “In [Bishop-Garcia’s] mind,” he “was still
helping” Laura, so he followed her there. He could tell that
something was bothering Laura, so even when she locked the
back door, Bishop-Garcia entered through the front and
attempted to “calm her down.” According to Bishop-Garcia,
Laura inexplicably threatened to call the police, and Bishop-
Garcia returned home until the owner showed up.

¶7      Both testified that the owner arrived, spoke with each of
them, then called the police. The responding officer interviewed
all three parties and decided to arrest Bishop-Garcia. Ultimately,
Bishop-Garcia was charged with unlawful detention and sexual
battery, and Laura, Bishop-Garcia, the owner, and the officer all
testified at Bishop-Garcia’s jury trial. This appeal primarily
concerns the owner’s and the officer’s respective testimonies.

¶8     For his part, the owner testified about his conversation
with Laura after arriving at the restaurant. The owner stated that
Laura had been crying over the phone and that, when he
arrived, Laura “was still upset.” She told him that Bishop-Garcia
had touched her inappropriately, so the owner “decided to call
the police right away.”

¶9    At trial, the prosecutor asked the owner, “Did you believe
[Laura’s] story?” The owner replied, “I did.”


20190872-CA                     3                2022 UT App 16
                   Provo City v. Bishop-Garcia


¶10 The officer also testified about his conversations with
Laura that morning. The prosecutor asked the officer, “When
you heard [Laura’s] story, did it make sense to you?” The officer
said, “It did.” The prosecutor then asked, “Did you find [Laura]
to be credible?” The officer replied, “Yes.” The officer explained
that he believed Laura because “[h]er story was consistent” each
time he asked her to recount it.

¶11 Later, the officer testified about his interactions with
Bishop-Garcia that same morning. The prosecutor asked, “What
were some of the factors that went into your determination to
arrest the defendant?” The officer responded, “[T]he credibility
that I felt with [Laura’s] statement being a consistent statement,
not changing. The inconsistencies in [Bishop-Garcia’s]
statement[s] . . . .”

¶12 At no point did defense counsel object to the foregoing
portions of testimony.

¶13 During closing arguments, the prosecutor framed the case
as “a he-said, she-said case . . . [b]ecause there were only two
people in the house and there were only two people that were
there witnessing [the] conduct.” Near the end of rebuttal closing
argument, the prosecutor said,

      [Laura] was telling a true story. [The owner]
      believed her and the [officer] believed her . . . . It
      doesn’t matter if they believed her; it matters if you
      believed her. But the fact that they believed her
      and the fact that they testified that she was so
      emotional, that should lead you to consider, do
      you agree with . . . their assessment or do you not?

¶14 The jury found Bishop-Garcia guilty on both counts.
Bishop-Garcia now appeals.




20190872-CA                     4                2022 UT App 16
                    Provo City v. Bishop-Garcia


             ISSUE AND STANDARD OF REVIEW

¶15 Bishop-Garcia contends that trial counsel rendered
constitutionally ineffective assistance by failing to object when
the prosecution’s witnesses offered opinions about Laura’s and
Bishop-Garcia’s truthfulness on the morning of the alleged
crimes. “We evaluate this as a question of law because it is raised
for the first time on appeal with no lower court ruling to
review.” State v. Bozarth, 2021 UT App 117, ¶ 20, 501 P.3d 116
(cleaned up).


                           ANALYSIS

¶16 “To prevail on a claim of ineffective assistance of counsel,
a defendant must show (1) ‘that counsel’s performance was
deficient,’ and (2) ‘that the deficient performance prejudiced the
defense.’” State v. Calvert, 2017 UT App 212, ¶ 21, 407 P.3d 1098
(quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). We
assess whether Bishop-Garcia received ineffective assistance
within this framework.

                    I. Deficient Performance

¶17 To establish deficient performance, defendants “must
show that trial counsel’s ‘representation fell below an objective
standard of reasonableness’ when measured against prevailing
professional norms.” Honie v. State, 2014 UT 19, ¶ 32, 342 P.3d
182 (quoting Strickland, 466 U.S. at 687–88). Defendants must
“overcome the presumption that . . . the challenged action might
be considered sound trial strategy.” Strickland, 466 U.S. 668, 689
(1984) (cleaned up). Even if there was no strategic reason for
forgoing an objection, we must consider whether “correcting the
[purported] error was sufficiently important under the
circumstances that failure to do so was objectively
unreasonable—i.e., a battle that competent counsel would have
fought.” State v. Ray, 2020 UT 12, ¶ 32, 469 P.3d 871.



20190872-CA                     5                 2022 UT App 16
                   Provo City v. Bishop-Garcia


¶18 When analyzing deficient performance, we often begin by
determining whether an error occurred that counsel failed to
correct. See State v. Makaya, 2020 UT App 152, ¶ 9, 476 P.3d 1021
(“[T]he failure of counsel to make motions or objections which
would be futile if raised does not constitute ineffective
assistance.” (cleaned up)). Accordingly, here, we begin by
assessing whether Bishop-Garcia has identified instances of
inadmissible testimony to which counsel could have properly
objected. Because we conclude that an objection was merited in
each instance, we next determine whether doing so was “a battle
that competent counsel would have fought.” See Ray, 2020 UT
12, ¶ 32. Given that the challenged testimony concerns the
central issue in this case, we conclude that it was objectively
unreasonable for counsel not to object.

A.    The Prosecution’s Evidence Was Objectionable.

¶19 Bishop-Garcia identifies three instances of testimony he
argues were inadmissible under rule 608(a) of the Utah Rules of
Evidence: (1) the owner’s statement that he believed Laura’s
story, (2) the officer’s statement that he found Laura credible,
and (3) the officer’s explanation for why he decided to arrest
Bishop-Garcia. 2 We agree that the prosecution elicited
inadmissible testimony in each of the three instances.




2. Bishop-Garcia also challenges his convictions based on trial
counsel’s failure to object to statements the officer made
regarding his method for assessing credibility, which Bishop-
Garcia argues was impermissible expert testimony. See State v.
Rammel, 721 P.2d 498, 500–01 (Utah 1986) (holding that
detective’s testimony about another witness’s truthfulness
“[b]ased on his experience interviewing several hundred
criminal suspects” was inadmissible expert opinion); State v.
Valdez, 2021 UT App 13, ¶ 55, 482 P.3d 861 (declaring improper
                                                  (continued…)


20190872-CA                    6                 2022 UT App 16
                    Provo City v. Bishop-Garcia


¶20 Under rule 608(a), “[a] witness’s credibility may be
attacked or supported by testimony about the witness’s
reputation for having a character for truthfulness or
untruthfulness.” Utah R. Evid. 608(a). The rule “permits
testimony concerning a witness’s general character or reputation
for truthfulness or untruthfulness,” State v. King, 2010 UT App
396, ¶ 44, 248 P.3d 984, but “bars direct testimony regarding the
truthfulness of a witness on a particular occasion,” State v.
Adams, 2000 UT 42, ¶ 14, 5 P.3d 642 (cleaned up). This ensures
that credibility determinations remain “the exclusive province of
the jury.” See State v. Lewis, 2020 UT App 132, ¶ 21, 475 P.3d 956.

¶21 Here, the testimony that Bishop-Garcia has identified was
inadmissible under rule 608(a) because, in each instance, the
witness testified about another’s truthfulness on a particular
occasion. First, the prosecutor asked the owner whether he
“believe[d] [Laura’s] story” after speaking with Laura on the
phone and at the restaurant. By responding affirmatively, the
owner directly opined on Laura’s truthfulness on those
occasions. Second, the prosecutor similarly asked the officer
whether he had found Laura “to be credible” when he
interviewed her on scene. The officer said, “Yes.” Like the
owner, the officer thereby offered a direct opinion on whether
Laura was being truthful with him on the specific occasion when
she reported the alleged crimes.




(…continued)
an officer’s testimony that he was “a sort of human lie detector”),
cert. granted, 496 P.3d 715 (Utah 2021). But because we determine
that Bishop-Garcia received ineffective assistance based on
counsel’s failure to object to other testimony, we need not reach
the issue of whether counsel rendered ineffective assistance by
failing to object to this additional testimony.




20190872-CA                     7                 2022 UT App 16
                    Provo City v. Bishop-Garcia


¶22 Finally, the officer testified that he arrested Bishop-Garcia
based on a determination that Laura’s statement was more
credible than the statement that Bishop-Garcia provided. When
asked why he arrested Bishop-Garcia, the officer explained that,
unlike Laura’s statement, which was “consistent” and “not
changing,” Bishop-Garcia’s statement had “inconsistencies.”
Merely observing that a witness’s statements are consistent does
not necessarily amount to bolstering. Compare Adams, 2000 UT
42, ¶¶ 19–20 (holding that rule 608(a) barred testimony that
victim’s account was not only “consistent,” but also did not
appear coached), and State v. Bragg, 2013 UT App 282, ¶ 31, 317
P.3d 452 (holding that it was “obvious error” to admit testimony
that the victim was not only “consistent” but also “genuine and
did not appear to have been coached”), with State v. Bair, 2012
UT App 106, ¶ 47, 275 P.3d 1050 (holding that rule 608(a)
permitted the witness’s testimony that the victim’s “trial
testimony was consistent with the allegations she made during
[a prior] interview”). Here, however, the officer did not merely
state that Laura’s account was consistent; he indicated that, after
interviewing both Laura and Bishop-Garcia at the scene, he
made the decision to arrest Bishop-Garcia based on his
assessment of Bishop-Garcia’s story relative to Laura’s. Thus, in
context, the officer gave “the equivalent of an affirmative
statement that” Bishop-Garcia was being untruthful when he
interviewed him that morning. See Adams, 2000 UT 42, ¶ 13.
Therefore, we have no difficulty concluding that each instance of
testimony merited an objection under rule 608(a).

B.    Trial Counsel’s Failure to Object Constitutes Deficient
      Performance.

¶23 Under the circumstances of this case, trial counsel’s
failure to object to each instance of testimony that Bishop-Garcia
has identified was objectively unreasonable. We reach that
conclusion for several reasons.




20190872-CA                     8                 2022 UT App 16
                    Provo City v. Bishop-Garcia


¶24 First, the testimony at issue was obviously inadmissible.
Our case law is rich with examples of rule 608(a) in action. See
State v. Jones, 2020 UT App 161, ¶¶ 15–17, 478 P.3d 1055
(discussing cases). And we find it particularly persuasive that
the admission of similar testimony has been held to constitute
not just error, but plain error. In State v. Hoyt, 806 P.2d 204 (Utah
Ct. App. 1991), for example, we held that the admission of expert
testimony that a child sexual abuse victim was “truthful in her
allegations” was plainly erroneous, violating a “time-honored
principle of evidence.” Id. at 210–11 (cleaned up). In State v.
Adams, 955 P.2d 781 (Utah Ct. App. 1998), we concluded—and
the State conceded on appeal—that a detective’s testimony that
he “did not believe [the victim] had been coached” obviously
violated rule 608(a). Id. at 785–86. And in State v. Cegers, 2019 UT
App 54, 440 P.3d 924, we held that a counselor’s testimony that
the victim would not have fabricated the sexual abuse
allegations to get a scholarship was indistinguishable “from the
impermissible bolstering we have previously deemed to be
plainly inadmissible.” Id. ¶ 30. Thus, it should have been
apparent to counsel that the testimony was not merely
inadmissible, but plainly so.

¶25 Second, counsel had ample opportunity to object and
prevent the error. This was not a situation in which the owner
and the officer spontaneously volunteered an inadmissible
opinion, such that counsel had to weigh the “risk of drawing
attention to unfavorable testimony” by objecting. See State v.
Tippets, 2021 UT App 137, ¶ 29 (cleaned up). Instead, the
prosecution overtly elicited each instance of inadmissible
testimony. The prosecutor asked the owner, “Did you believe
[Laura’s] story?” Similarly, the prosecutor asked the officer, “Did
you find [Laura] to be credible?” Those questions were
obviously improper and should have prompted an immediate
objection before the jury heard the inadmissible response.
Reasonable counsel would have also anticipated that asking the
officer about the factors that went into arresting Bishop-Garcia



20190872-CA                      9                 2022 UT App 16
                    Provo City v. Bishop-Garcia


would similarly call for inadmissible testimony about the
relative credibility of Laura and Bishop-Garcia because, based on
the nature of the alleged crimes, their respective statements were
the only evidence on which the officer could have relied in
determining that a crime had occurred.

¶26 Without disputing that the testimony was plainly
inadmissible, Provo City suggests on appeal that objectively
reasonable counsel could have nonetheless chosen not to object
as a matter of trial strategy. Specifically, Provo City argues that
“opinions about [Laura’s] consistency and Bishop-Garcia’s
inconsistency” allowed counsel to “point out counterexamples”
during closing arguments, including “possible inconsistencies
in” Laura’s trial testimony. We “indulge a strong presumption
that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Strickland v. Washington, 466 U.S. 668,
689 (1984). Where we can attribute “the challenged action” to “a
sound trial strategy, it follows that counsel did not perform
deficiently.” State v. Scott, 2020 UT 13, ¶ 35, 462 P.3d 350 (cleaned
up).

¶27 But a purported strategy only justifies counsel’s error if
the strategy was reasonable; “[a]n objectively unreasonable trial
strategy will not suffice.” State v. Ray, 2020 UT 12, ¶ 34 n.7, 469
P.3d 871. The strategy suggested by Provo City relates only to
the third instance, in which the officer testified that he arrested
Bishop-Garcia because Laura’s statement was consistent as
compared to Bishop-Garcia’s. Such a strategy does not explain
why counsel did not object to the first two instances in which
witnesses were asked directly whether they believed Laura.
Moreover, to cast doubt on Laura’s credibility, it was not
necessary to allow the officer to offer his opinion that Laura’s
story was more consistent than Bishop-Garcia’s. Even if the
inadmissible testimony was excluded, trial counsel was still free
to point out alleged inconsistencies in Laura’s statement, both on
Laura’s cross-examination and in closing argument. Allowing



20190872-CA                     10                 2022 UT App 16
                    Provo City v. Bishop-Garcia


the officer’s plainly inadmissible opinion on the parties’ relative
credibility gained nothing for the defense and was not part of a
reasonable strategy.

¶28 Finally, the issue “was sufficiently important under the
circumstances that counsel’s failure to” object was objectively
unreasonable. See id. ¶ 32. The testimony concerned the central
issue in the case: Laura’s credibility versus Bishop-Garcia’s. As
the prosecutor acknowledged in closing argument, this was a
“he-said, she-said case.” There was no corroborating evidence of
the alleged crimes. There were no other witnesses and no
physical evidence. Under such circumstances, it was objectively
unreasonable for trial counsel to voice no objection to testimony
regarding whether Laura or Bishop-Garcia had been truthful on
the morning of the alleged crimes.

¶29 In sum, the testimony at issue was obviously inadmissible
under well-established law and forecasted by plainly
objectionable questions posed by the prosecution. We cannot
conceive of a reasonable trial strategy to account for counsel’s
failure to object on each occasion. Provo City suggests that the
admission of the testimony allowed the defense to poke holes in
Laura’s story, but that strategy was not furthered by—much less
dependent on—the admission of the improper testimony. And
because it was objectively unreasonable not to object to improper
bolstering where the case hinged entirely on relative credibility,
we determine that counsel rendered deficient performance.

                           II. Prejudice

¶30 “An error by counsel, even if professionally unreasonable,
does not warrant setting aside the judgment of a criminal
proceeding if the error had no effect on the judgment.” Strickland
v. Washington, 466 U.S. 668, 691 (1984). Rather, the defendant
must also “demonstrate a reasonable probability that the
outcome of his or her case would have been different absent
counsel’s error.” State v. Scott, 2020 UT 13, ¶ 43, 462 P.3d 350.


20190872-CA                    11                 2022 UT App 16
                   Provo City v. Bishop-Garcia


Here, we ask whether there is a reasonable probability that the
jury would not have convicted Bishop-Garcia, absent the
inadmissible testimony.

¶31 Bishop-Garcia frames this case as a “credibility contest,”
in which the key issue before the jury was whether it believed
Laura over Bishop-Garcia. (Quoting State v. J.A.L., 2011 UT 27,
¶ 41, 262 P.3d 1.) In Bishop-Garcia’s view, had the inadmissible
testimony been excluded, “there is a reasonable probability that
the jury would have found in [his] favor.”

¶32 Provo         City     disagrees    with     Bishop-Garcia’s
characterization of the case, arguing that “a great deal of
additional evidence supported the jury’s verdict.” Provo City
points to undisputed testimony that Bishop-Garcia’s wife was
not home when Bishop-Garcia invited Laura inside, that Laura
took the ice buckets inside, that Bishop-Garcia complimented
Laura on her looks, and that Bishop-Garcia closed the door
behind her. It also directs us to instances where Bishop-Garcia
“contradicted himself,” and to evidence of how emotional Laura
appeared on the morning of the alleged crimes. But none of this
evidence, alone or in combination, supports that a crime
occurred. “In this case, there was no confession, no third-party
eyewitnesses, and no physical evidence that [Laura] had been
sexually abused; the only direct evidence that abuse occurred
was [Laura’s] testimony.” See State v. Burnett, 2018 UT App 80,
¶ 39, 427 P.3d 288.

¶33 If believed, Laura’s testimony, standing alone, is
unquestionably enough to support the jury’s verdict. And it is
clear that, in returning a guilty verdict, the jury did believe
Laura’s testimony. But there is a reasonable probability that the
jury might have reached a different conclusion but for the
inadmissible testimony. The jury, tasked with determining
which person was telling the truth, heard testimony that both
the owner, who knew Laura personally, and the officer, who



20190872-CA                   12                 2022 UT App 16
                    Provo City v. Bishop-Garcia


claimed to have specialized training and experience assessing
credibility, believed Laura’s story. It may be that the jury would
have believed Laura’s testimony even without the improper
bolstering, but given the importance of the credibility
determination and the absence of corroborating evidence, the
error undermines our confidence in the verdict. 3

¶34 We are particularly troubled by the fact that the
prosecution relied heavily on the inadmissible testimony during
closing arguments. In rebuttal, the prosecutor emphasized that
both the owner and the officer believed Laura’s side of the story.
And despite advising the jury that “[i]t doesn’t matter if they
believed her,” the prosecutor immediately doubled-back. The
prosecutor closed the argument by saying, “[T]he fact that [the
owner and the officer] believed her and the fact that they
testified that she was so emotional, that should lead you to
consider, do you agree with . . . their assessment or do you not?”
The emphasis placed on the impermissible testimony in the
prosecutor’s final words to the jury further undermines our
confidence in the outcome.

¶35 Nonetheless, Provo City argues that the inadmissible
testimony was harmless because “it was quite obvious under the


3. Because sex crimes often lack corroborative evidence and
“hinge[] on [the jury’s] assessment of the victims’ credibility”
over that of defendants, bolstering errors are more likely to be
prejudicial in such cases. See State v. Cegers, 2019 UT App 54,
¶ 37, 440 P.3d 924; see, e.g., id.; State v. Stefaniak, 900 P.2d 1094
(Utah Ct. App. 1995); State v. Iorg, 801 P.2d 938 (Utah Ct. App.
1990). We are mindful that a trial on allegations of sexual abuse
can be deeply traumatic for victims and defendants, and no less
the second time around. It is therefore incumbent on prosecutors
not to elicit such testimony at trial—and on defense counsel to
object when it occurs—to avoid necessitating retrial.




20190872-CA                     13                 2022 UT App 16
                    Provo City v. Bishop-Garcia


circumstances what [the owner and the officer] believed, even
without their direct testimony confirming it.” It asserts that the
owner was a friend of Laura’s and, therefore, was inevitably
going to believe her; and the fact that the officer decided to arrest
Bishop-Garcia implicitly suggested that he credited Laura’s story
over Bishop-Garcia’s. Where it would have been obvious to the
jury that the testifying witness believed the other witness’s story,
we have sometimes found no prejudice when incidental
bolstering testimony is offered by a lay witness. See, e.g., State v.
King, 2010 UT App 396, ¶ 46, 248 P.3d 984 (holding that “any
incidental bolstering by the grandmother was harmless” where
“it would come as no real surprise to the jury that she believed
her granddaughter”); State v. Nunes, 2020 UT App 145, ¶ 23, 476
P.3d 172 (“Given the incidental nature of the challenged
statement and the fact that most jurors are likely to assume that a
mother will believe accusations of sexual abuse made by her
own children, we cannot conclude that the challenged portion of
Mother’s testimony had any significant impact on the jury’s
decision to convict . . . .” (cleaned up)). But here the testimony
was not incidental. Both the owner and the officer were directly
asked to opine on Laura’s credibility, and that testimony was
subsequently highlighted in the prosecution’s closing argument.
In addition, by asking the officer to explain why he had arrested
Bishop-Garcia, the prosecution elicited a comparison between
the truthfulness of Laura’s and Bishop-Garcia’s statements. That
testimony followed a description of the officer’s training and his
methods for assessing credibility. The patina of expert testimony
further distinguishes the officer’s inadmissible testimony from
the type of off-hand remark by a family member that this court
has deemed to be harmless. See, e.g., King, 2010 UT App 396,
¶ 46; Nunes, 2020 UT App 145, ¶ 23.

¶36 Provo City further argues that several             of the jury
instructions cured the harm caused by the              inadmissible
testimony. We find nothing in these instructions       directing the
jury to set aside the owner’s or the officer’s         objectionable



20190872-CA                     14                 2022 UT App 16
                    Provo City v. Bishop-Garcia


statements. On the contrary, the instructions encouraged the jury
to consider each witness’s testimony and to give that testimony
whatever weight it believed it deserved. And although the jury
was instructed not to give the testimony of law enforcement
undue weight, the jury was never instructed to disregard the
officer’s inadmissible testimony assessing the truthfulness of
Laura’s and Bishop-Garcia’s statements.

¶37 Given the prominence of the inadmissible testimony and
the importance of credibility in this case, Bishop-Garcia has
demonstrated a reasonable probability of a different outcome if
counsel had prevented the error. See State v. Knight, 734 P.2d 913,
920 (Utah 1987) (“[C]onfidence in the outcome may be
undermined at some point substantially short of the ‘more
probable than not’ portion of the spectrum.”). Therefore, he is
entitled to a new trial.


                         CONCLUSION

¶38 We conclude that the prosecution’s witnesses offered
inadmissible testimony regarding Laura’s and Bishop-Garcia’s
truthfulness on the morning of the alleged crimes. Because this
case hinged on whether the jury believed Laura versus Bishop-
Garcia, trial counsel rendered deficient performance by failing to
object to such testimony and counsel’s failure prejudiced Bishop-
Garcia’s defense. Therefore, we hold that Bishop-Garcia received
ineffective assistance of counsel, vacate his convictions, and
remand for a new trial.




20190872-CA                    15                 2022 UT App 16